DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-11 of U.S. Application No. 17/250181 filed on 12/10/2020  have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-11, Claim limitation “degree of relation deciding section…”, “setting section…”, “output section”, “driving section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “decide”, “set”, “moves”, “outputs” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to not have corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming   the subject matter which the applicant regards as his invention. 

Claim 1-11 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “degree of relation deciding section…”, “setting section…”, “output section”, “driving section” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. [US 2017/0357264 A1], hereinafter referred to as Watanabe.
 	As to Claim 1, 10 and 11, Ichinose discloses a mobile object control apparatus comprising: a degree-of-relation deciding section configured to decide a degree of relation with a surrounding individual in the vicinity of a mobile object ([see at least Fig. 1, Fig. 12A, 0020, 0108, 0116 and 0130], “ it can be obtained an effect that the moving direction in which the relative position relation between the user and the moving body and the relative speed are considered can be shown for each object body having probability to contact with the user”) ; and a setting section configured to set a travel mode associated with a process performed by a driving section that moves the mobile object ([see at least 0055, 0056 and 0069], “the control unit 20 outputs a control signal to the drive unit 30 so that the moving body 100 indicates the moving direction determined in S500 and moves forward at the speed corresponding to the moving speed of the user 150. The drive unit 30 to which the control signal is input drives the wheels 102 so that the moving body 100 moves forward at the speed corresponding to the moving speed of the user 150 and moves to the right and left direction by a distance indicating the determined moving direction”) and a process performed by an output section that outputs a representation for presenting a travel route of the mobile object, on a basis of the degree of relation ([see at least 0050  and 0179], “it may be constructed that the optimum moving direction is shown by displaying it through characters or arrows and the like on the display of the display unit 103”).  

As to Claim 2, Watanabe discloses a mobile object control apparatus, wherein, in a case where the mobile object moves together with the surrounding individual, the setting section sets a travel mode in which the driving section changes a direction of a housing of the mobile object during change of the travel route for traveling ([see at least 0055, 0056 and 0069], “the control unit 20 outputs a control signal to the drive unit 30 so that the moving body 100 indicates the moving direction determined in S500 and moves forward at the speed corresponding to the moving speed of the user 150. The drive unit 30 to which the control signal is input drives the wheels 102 so that the moving body 100 moves forward at the speed corresponding to the moving speed of the user 150 and moves to the right and left direction by a distance indicating the determined moving direction”).  

Claim 3, Watanabe discloses a mobile object control apparatus, wherein the output section performs presentation of a direction of travel of the moving object but does not perform representation of the change of the travel route ([see at least 0050  and 0179], “it may be constructed that the optimum moving direction is shown by displaying it through characters or arrows and the like on the display of the display unit 103”). 

As to Claim 4, Ichinose discloses a mobile object control apparatus, wherein the output section performs neither presentation of a direction of travel of the moving object nor representation of the change of the travel route ([see at least 0050 and 0179], “it may be constructed that the optimum moving direction is shown by displaying it through characters or arrows and the like on the display of the display unit 103”).  

As to Claim 5, Ichinose discloses a mobile object control apparatus, wherein, in a case where, although the mobile object does not move together with the surrounding individual, the surrounding individual that is able to visually recognize the mobile object is present, the setting section sets a travel mode in which the output section performs presentation of a direction of travel of the moving object and performs representation of change of the direction of the travel during change of the travel route of the mobile object for traveling ([see at least 0178 and 0179], “although it is constructed that one optimum path is determined in S500, it may be constructed that the path is determined under a state that the direction has a range to some extent. In the present modification, in a case that the moving direction is shown to the user 150 in S600, the predetermined direction (for example, center in the range) within the range may be shown…In the above embodiment, although it is constructed that the optimum moving direction is shown to the user 150 by movement of the moving body 100, it is not limited to this construction, and for example, it may be constructed that the optimum moving direction is shown by displaying it through characters or arrows and the like on the display of the display unit 103. Or it may be constructed that the speaker is provided in the HMI unit 40 and the optimum moving direction may be shown by sounds.”).

As to Claim 6, Ichinose discloses a mobile object control apparatus, wherein the driving section moves the mobile object while at the same time maintaining a direction of a housing of the mobile object constant during the change of the travel route of the mobile object  ([see at least 0047, 0055, 0056, 0065, 0069 and 0138], “…Further, the distance between the moving body 100 and the user 150 is defined within a range which is more than a predetermined distance to be secured (for example, around 40 cm) from the user 150 and less than a distance set so as not to exceed a natural distance (for example, around 70 cm) at the point that the moving body 100 moves with the user 150.”, “the control unit 20 outputs a control signal to the drive unit 30 so that the moving body 100 indicates the moving direction determined in S500 and moves forward at the speed corresponding to the moving speed of the user 150. The drive unit 30 to which the control signal is input drives the wheels 102 so that the moving body 100 moves forward at the speed corresponding to the moving speed of the user 150 and moves to the right and left direction by a distance indicating the determined moving direction”).  

As to Claim 7, Ichinose discloses a mobile object control apparatus, wherein the driving section changes a direction of a housing of the mobile object during the change of the travel route of the mobile object ([see at least 0047, 0055, 0056 and 0069], “the control unit 20 outputs a control signal to the drive unit 30 so that the moving body 100 indicates the moving direction determined in S500 and moves forward at the speed corresponding to the moving speed of the user 150. The drive unit 30 to which the control signal is input drives the wheels 102 so that the moving body 100 moves forward at the speed corresponding to the moving speed of the user 150 and moves to the right and left direction by a distance indicating the determined moving direction”).  

As to Claim 8, Ichinose discloses a mobile object control apparatus, wherein, in a case where the mobile object does not move together with the surrounding individual and a surrounding individual that is able to visually recognize the mobile object is absent, the setting section sets a travel mode in which the output section does not perform representation of any direction of travel or direction change to present the travel route of the mobile object and the driving section does not change a direction of a housing of the mobile object for traveling ([see at least 0047, 0055, 0056, 0065, 0069 and 0138], “…Further, the distance between the moving body 100 and the user 150 is defined within a range which is more than a predetermined distance to be secured (for example, around 40 cm) from the user 150 and less than a distance set so as not to exceed a natural distance (for example, around 70 cm) at the point that the moving body 100 moves with the user 150.”, “the control unit 20 outputs a control signal to the drive unit 30 so that the moving body 100 indicates the moving direction determined in S500 and moves forward at the speed corresponding to the moving speed of the user 150. The drive unit 30 to which the control signal is input drives the wheels 102 so that the moving body 100 moves forward at the speed corresponding to the moving speed of the user 150 and moves to the right and left direction by a distance indicating the determined moving direction”).  
  

As to Claim 9, Ichinose discloses a mobile object control apparatus, wherein the output section includes a display section that performs display over an entire perimeter of side faces of a housing of the mobile object ([see at least 0178 and 0179], “although it is constructed that one optimum path is determined in S500, it may be constructed that the path is determined under a state that the direction has a range to some extent. In the present modification, in a case that the moving direction is shown to the user 150 in S600, the predetermined direction (for example, center in the range) within the range may be shown…In the above embodiment, although it is constructed that the optimum moving direction is shown to the user 150 by movement of the moving body 100, it is not limited to this construction, and for example, it may be constructed that the optimum moving direction is shown by displaying it through characters or arrows and the like on the display of the display unit 103. Or it may be constructed that the speaker is provided in the HMI unit 40 and the optimum moving direction may be shown by sounds.”).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668